Title: Thomas Jefferson to Gerard E. Stack, [26 March 1820]
From: Jefferson, Thomas
To: Stack, Gerard E.


					
						
							[26 Mar. 1820]
						
					
					Th: Jefferson presents his compliments to mr Stack & returns with pleasure the introductory letter of Dr Cooper presented to him by mr Stack, together with his own testimony on the same subject. unfortunately the letter is disfigured by the loss of it’s blank leaf, an operation to which Th:J. is obliged to subject all papers he recieves, in order to keep their volume within more convenient bounds. he salutes mr Stack with friendship and respect.
				